Case 3:19-cr-30010-MGM Document 2-1 Filed 02/21/19 Page 1 of 2
®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. _l Investigating Agency _U-S. Marshals
City _Springfield Related Case Information:
County _ Hampden Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

 

Defendant Information:

 

 

 

Defendant Name Alberto Ayala Juvenile: [ ] Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) Springfield, MA

Birth date (Yr only): 1959 SSN (last4#);_ 0844 Sex M__ Race: Hispanic Nationality:

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA __Alex Grant Bar Number if applicable _629754
Interpreter: [| Yes No List language and/or dialect:
Victims: [les [¥|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) i Yes [ | No
Matter to be SEALED: [| Yes No
[V ]Warrant Requested al Regular Process [| In Custody

Location Status:

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in

[V | Already in State Custody at sew Jemey [V |Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: [| Complaint [ Information Indictment

Total # of Counts: [ |Petty i aaa [_|Misdemeanor Sa Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

ff d a f lh
Date: 2/21/2019 Signature of AUSA: Mx (AZ
Case 3:19-cr-30010-MGM Document 2-1 Filed 02/21/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Alberto Ayala

U.S.C, Citations

Index Key/Code Description of Offense Charged Count Numbers

Failure to Register as a Sex Offender
Set 1 18 USC 2250 l

 

Set 2

 

 

Set 3

 

Set 4

 

Set 5

 

 

Set 6

 

 

Set 7

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

Set 13

 

 

Set 14

 

 

Set 15

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
